DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
Claims 1-15 are pending in this application and have been considered below.  

The applicant’s argues the combined teachings of Yoshii and Spector fail to teach the claimed feature of, “determine an image group corresponding to a first side of the detected object from among image groups  through matching between the image and the image groups each grouped for a same object, and estimate a front direction of the object of the determined image group in the image based on a photographing condition of the determined image group and a photographing condition of the image.”   
	The examiner respectfully disagrees.  The applicant points to ¶33 of the specification (shown below) for support of the amended features. 
    PNG
    media_image1.png
    718
    781
    media_image1.png
    Greyscale
 
The applicant points the final sentence of ¶33 that states, “a left side of the object 150 that corresponds the first image group 180 and a right side of the object 250 that corresponds to the second image group 190.” 

    PNG
    media_image2.png
    712
    1006
    media_image2.png
    Greyscale

There is no reference number 250 in Fig. 1.  It seems the object 150 has one side that has a label that says “XX RAMEN” and an opposing side of the cylindrical shape that says “OO RAMEN.”  Therefore, the object 150 is a cylinder that has only one side and a top and bottom.  Essentially, the object 150 is photographed between two opposing labels and the invention of the instant application is to determine whether the label corresponds to image group 180 or group 190.  However, this seems to be a futile endeavor since both labels correspond to the same object 150.  
Yoshii ¶4 teaches finding the “position and orientation of an object in three dimensional space.” Yoshii ¶4.  The orientation would include both side that includes the label 
“an object recognition technique according to the present embodiment. Reference numeral 101  denotes an input image group (input captured image group), which is made up of multiple images captured by, for example, multiple cameras (imaging apparatuses) imaging the same object from mutually different viewpoints as shown in FIG. 3.” [emphasis added]  

    PNG
    media_image3.png
    567
    618
    media_image3.png
    Greyscale
Similarly, Yoshii ¶33 discloses, “The dictionary stores the information of captured images of target objects from multiple viewpoints, as well as information such as the types and the positions and orientations of the target objects…The dictionary information, which indicates the positions and orientations of objects in association with feature information of the objects at the corresponding positions and orientations” Therefore, Yoshii discloses indicating a position and orientation of an object (i.e. front) associated with features (i.e. label).  
Yoshii does not specifically teach a front and a first side.  Therefore, Spector was used as a secondary reference to teach a front (¶¶75-76, 84 and Fig. 19A discloses a front view) and a first side (¶75 discloses “(e.g., a front view and a side view), and by including a reference 

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii (US 2012/0008830 A1 – hereinafter “Yoshii”) in view of Spector et al. (US 2014/0270540 A1 –  hereinafter “Spector”).
Claim 1:
Yoshii discloses an electronic device comprising: 
a memory storing computer executable instructions (Fig. 2, 203); 
at least one processor (Fig. 2, 202) configured to execute the computer executable instructions (¶¶39-40) to detect an object included in an image (¶29 discloses “an input image group”; ¶36 discloses “the information of multiple images is handled collectively as one piece of information… multiple captured images are simply concatenated, and the one concatenated input image is checked against multiple registered images), determine an image group corresponding to the detected object from among image groups (¶¶28-29 discloses “an input image group (input captured image group), which is made up of multiple images”) through matching between the image and the image groups each grouped for a same object (¶33 discloses “registered image groups 106, in which various types of target objects have been imaged at various positions and orientations, and a dictionary (dictionary information) 110 is created by performing learning using the clipped normalized registered image groups 109”; ¶35 discloses “The image matching step 111 may be realized by performing simple checking between images, or may be realized using machine learning technology”; ¶76), and estimate a (¶33 discloses “The dictionary stores the information of captured images of target objects from multiple viewpoints, as well as information such as the types and the positions and orientations of the target objects…The dictionary information, which indicates the positions and orientations of objects in association with feature information of the objects at the corresponding positions and orientations”; ¶69 disclose “in S508, estimation processing is performed for estimating the position and orientation of the target object by comparing the extracted target object feature information and the feature information indicated in the dictionary information”; ¶76); and 
an outputter configured to output (Fig. 2, 204) information of the image group in the estimated (¶40 discloses “outputs object recognition results to other information processing apparatuses”; ¶71 discloses “result file obtained by the matching in S508, it
is possible to estimate the result with the highest degree of reliability (degree of fitness) to be the position and orientation of the target object).
Yoshii discloses all of the subject matter as described above except for specifically teaching a front and a first side.  However, Spector in the same field of endeavor teaches a front (¶¶75-76, 84 and Fig. 19A discloses a front view) and a first side (¶75 discloses “(e.g., a front view and a side view), and by including a reference object”; ¶69 discloses “two images may be of the same side of the target object at two instances of time”; ¶70 discloses “the left side of the target object … the second captured image may be of the right side of the target object”)
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yoshii and Spector before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to estimate the front view of an object when an object is at an angle from the camera(s).  This motivation for the combination of Yoshii and Spector is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III). In this combination of references, each element merely performs the same function as it does separately.
	
	
Claims 2 and 12:
Yoshii and Spector discloses the electronic device of claim 1, wherein the photographing condition includes at least one of a photographing position and a photographing direction (Yoshii ¶33 discloses “information such as the types and the positions and orientations of the target objects…The dictionary information, which indicates the positions and orientations of objects in association with feature information of the objects at the corresponding positions and orientations”; ¶69 discloses “estimating the position and orientation of the target”; ¶76).
Claims 3 and 13:
Yoshii and Spector discloses the electronic device of claim 2, wherein the at least one processor is further configured to: estimate a photographing condition of the image from a photographing condition of a representative image (Yoshii ¶33 discloses “registered image groups 106, in which various types of target objects have been imaged at various positions and orientations, and a dictionary (dictionary information) 110 is created by performing learning using the clipped normalized registered image groups 109”) of the determined image group through matching between the image and the representative image (Yoshii ¶35 discloses “The image matching step 111 may be realized by performing simple checking between images, or may be realized using machine learning technology”; Yoshii ¶76), and estimate a front direction of the object of the representative image in the image from a predetermined front direction of the object of the representative image, based on the estimated photographing condition of the image (Yoshii ¶69 discloses “estimating the position and orientation of the target”; Spector ¶¶75-76, 84 and Fig. 19A discloses a front view)), and the outputter is further configured to display a graphical user interface (GUI) representing information of the image group in the estimated front direction (Spector ¶47).
Claim 4:
Yoshii and Spector discloses the electronic device of claim 3, further comprising a user inputter configured to receive a user input (Yoshii Fig. 2, 204) of selecting the displayed GUI, wherein the at least one processor is further configured to execute the computer executable instructions to access a site for purchasing the object of the image group based on the information of the image group (Spector ¶47 discloses a GUI; ¶6 discloses “men and women have various options for purchasing clothing site for purchasing”).
Claims 5 and 14:
Yoshii and Spector discloses the electronic device of claim 2, wherein the at least one processor is further configured to: execute the computer executable instructions to determine first similarities between the image and images of the image groups (Yoshii ¶55 discloses, “Firstly, in S501 the region in which the target object exits (existence range 401) is determined”; ¶¶46-49 discloses ), determine second similarities between the image and the image groups, based on the first similarities and photographing conditions of the image estimated from the images of the image groups (Yoshii ¶66 discloses “S507 a feature vector (feature information) is created by extracting features from the combined image. For example, a feature vector is calculated from the image using an algorithm such as SIFT”), and determine an image group having the second similarity that is greater than or equal to a threshold value, as the image group corresponding to the detected object (Yoshii ¶69 discloses “matching between the dictionary and the feature vector…if the degree of reliability (degree of fitness) is greater than or equal to a predetermined threshold, the recognized type of the target object in the frame of interest and the orientation in which it exists are written in a result file).
Claim 7:
Yoshii and Spector discloses the electronic device of claim 5, wherein the at least one processor is further configured to learn a criterion for determining the first similarities (Yoshii ¶36 discloses “machine learning technology, features may be extracted from each image” and “a composite feature amount may be extracted from multiple images and used to create a single feature vector. Any algorithm may be used in the machine learning, examples of which include a neural network, a support vector machine, a nearest neighbor matching algorithm, and a classification tree.).
Claim 8:
Yoshii and Spector discloses the electronic device of claim 1, wherein when the image is a depth image, the at least one processor is further configured to: determine a three-dimensional model corresponding to the detected object through matching between three-dimensional models of a plurality of objects and the depth image (Spector ¶¶132, 155 discloses “The fifth section describes embodiments that estimate size of body parts using 3D body model” and “Contours of the user's body part may also be estimated, and then compared to the contours of different 3D models to determine which contours from the different 3D models best fit the 
estimated contours of the user's body part.”), and the outputter is further configured to output information of the three-dimensional model in a front direction of the object of the three-dimensional model in the depth image, based on depth information of the depth image (¶40 discloses “outputs object recognition results to other information processing apparatuses”; ¶71 discloses “result file obtained by the matching in S508, it is possible to estimate the result with the highest degree of reliability (degree of fitness) to be the position and orientation of the target object).
Claim 9:
Yoshii and Spector discloses the electronic device of claim 1, further comprising a sensor configured to track movement of a camera capturing the image, wherein the at least one processor is further configured to estimate a front direction (Spector ¶47) of the object of the (Yoshii ¶¶ 40, 71).
Claim 11:
The combination of Yoshii and Spector disclose the elements recited in claim 11 for at least the reasons discussed in claim 1 above.
Claim 15:
The combination of Yoshii and Spector disclose the elements recited in claim 15 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666